FILE COPY




                         Fourth Court of Appeals
                                San Antonio, Texas
                                   September 16, 2022

                                   No. 04-22-00313-CV

                         IN THE INTEREST OF G.K.T., a Child

                From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2021PA00800
                       Honorable Kimberly Burley, Judge Presiding


                                     ORDER

        Appellee’s motion for leave to file an amended brief is GRANTED. The amended brief
was filed on September 15, 2022.

      It is so ORDERED on September 16, 2022.

                                                               PER CURIAM



      ATTESTED TO:__________________________
                  MICHAEL A. CRUZ,
                  CLERK OF COURT